Exhibit 10.1
 
AMENDMENT NUMBER ONE TO
MAIDENFORM BRANDS, INC.
2005 ANNUAL PERFORMANCE BONUS PLAN


WHEREAS, Maidenform Brands, Inc. (the “Company”) maintains the Maidenform
Brands, Inc. 2005 Annual Performance Bonus Plan (the “Bonus Plan”); and


WHEREAS, pursuant to Section 8 of the Bonus Plan, the Board of Directors of the
Company (or a duly authorized committee thereof) (the “Board”) reserved the
right to amend the Bonus Plan at any time; and


WHEREAS, the Company desires to amend the Bonus Plan in a manner intended to
provide that all payments made under the Bonus Plan will be exempt from Section
409A of the Internal Revenue Code of 1986, as amended, in accordance with
Treasury Regulation Section 1.409A-1(b)(4).


NOW, THEREFORE, pursuant to Section 8 of the Bonus Plan, the Bonus Plan is
hereby amended, effective as of January 2, 2005, by deleting the following
proviso from the end of the first sentence of Section 5.3 of the Bonus Plan:


“, provided that, if an Award is not paid by such dates the Award shall be paid
on April 1 after the end of the applicable year”


Except as expressly set forth herein, the Bonus Plan shall remain unmodified and
in full force and effect.


IN WITNESS WHEREOF, the Board has authorized the undersigned officer of the
Company to execute this amendment on behalf of the Company and the undersigned
has caused this amendment to be executed on behalf of the Company as of the date
set forth below.

 
Maidenform Brands, Inc.


BY
/s / Maurice S. Reznik
   
Maurice S. Reznik
   
Chief Executive Officer
        Date:
 10/30/2008
 

 

--------------------------------------------------------------------------------


 